
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 180
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2009
			Mr. Kennedy (for
			 himself, Mr. Tim Murphy of
			 Pennsylvania, Mr. Moore of
			 Kansas, Mr. Wu, and
			 Mr. Gonzalez) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing support for designation of the
		  period beginning on September 21, 2009, and ending on September 25, 2009, as
		  National Health Information Technology Week.
	
	
		Whereas the Center for Information Technology Leadership
			 (CITL) estimated that the implementation of national standards for
			 interoperability and the exchange of health information would save the United
			 States approximately $77,000,000,000 in expenses relating to healthcare each
			 year;
		Whereas healthcare information technology and management
			 systems have been recognized as essential tools for improving the quality and
			 cost efficiency of our healthcare system;
		Whereas the President and Secretary of the Department of
			 Health and Human Services have made a commitment to leveraging the benefits of
			 health information technology and management systems through the American
			 Reinvestment and Recovery Act, which included funding incentives for electronic
			 medical records that will help to reduce costs and improve quality while
			 ensuring patients’ privacy, established the Office of Health Reform and
			 codified the Office of the National Coordinator for Health Information
			 Technology;
		Whereas Congress has emphasized improving the quality and
			 safety of the delivery of healthcare in the United States; and
		Whereas organizations across the country have come
			 together to support National Health Information Technology Week since 2006 to
			 improve public awareness relating to the potential benefits of improved quality
			 and cost efficiency that the healthcare system could achieve by implementing
			 health information technology: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the value of information
			 technology and management systems to transforming healthcare for all people in
			 the United States;
			(2)supports the
			 designation of “National Health Information Technology Week”; and
			(3)encourages the
			 President to issue a proclamation calling upon all stakeholders to promote the
			 use of information technology and management systems to transform the United
			 States healthcare system.
			
